ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Amendment, filed on January 4th, 2021, has been entered and acknowledged by the Examiner.
Claim(s) 1-9 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
A.	Claim(s) 1-9 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Gordin et al.,) teaches high-power LED floodlight lamps for arrangement on floodlight towers on lateral sides of a sports field for its illumination, wherein each LED floodlight lamp comprises four LED emitters, which are formed at least from a housing, a cooling element, a reflector lens and a high-power LED chip.
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the high-power LED floodlight lamps comprising the various elements as claimed above in combination with the specific limitation of the LED emitters are arranged in pairs on a frame having joint connections, an upper LED emitter pair sits on a common carrier element, aligned in parallel, and is provided with a 
Claim(s) 2-9 are allowable because of their dependency status from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA SANEI FEATHERLY whose telephone number is 571-272-8654.  The examiner can normally be reached on M-R 8-12 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.



/Hana Featherly/
Hana Sanei Featherly
Art Unit 2875 Patent Examiner






/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875